Citation Nr: 0932931	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-17 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1992 
to August 1996 and in the Army from October 2001 to October 
2002.  The Veteran also had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the California Army National Guard, beginning in July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in July 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case necessitate a remand so that the 
AMC or RO can obtain additional medical records, Reserve unit 
records that include the dates of the Veteran's ACDUTRA and 
INACDUTRA, and a VA examination that includes an opinion that 
addresses the nexus and aggravation questions at hand.  

Law and Regulations

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by National Guards for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2009).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Factual Background

In the Veteran's April 2003 claim for service connection for 
diabetes, he alleged that he served in the Gulf region for 
eight months in 1993 and 1994 and that his diabetes is due to 
Gulf War syndrome.  38 C.F.R. § 3.317 (2008).  However, his 
DD-214's (service personnel records) do not show foreign 
service.  Additionally, diabetes mellitus is a diagnosable 
disease; it does not qualify as an undiagnosed illness 
whether or not it is manifested by such symptoms as fatigue, 
headaches, or joint pain.  Id.  

The Veteran's Navy service treatment records showed that his 
October 1991 entrance examination and his July 1996 
separation examination contained a normal endocrine 
examination.  A laboratory result from June 1996 showed that 
his glucose level was 94, which is within the normal range.  

In July 1997, at the beginning of the Veteran's National 
Guard service, his endocrine examination was normal.  
However, in October 2001, at the beginning of his Army active 
duty, his service treatment records noted that he had 
diabetes and his blood sugar was 211.  In November 2001, a 
memorandum was written to the Medical Evaluation Board that 
reported that the Veteran's VA diabetes medications could not 
be filled by the Army, that this condition made him 
nondeployable, and that a medical discharge was recommended.  
In November 2001, his blood sugar ranged between 116 and 174, 
and he was prescribed Glyburide and Gulcophage.  The Veteran 
claimed in May 2004 that his diabetes was under good control.  

During the July 2009 Board hearing, the Veteran stated that 
he was first diagnosed as having diabetes in late 1998 at the 
Tulare, California VA medical center (VAMC) and was 
prescribed Metformin.  However, he began experiencing 
symptoms of diabetes, such as thirst and frequent urination, 
in late 1997.  He reported serving in the National Guard from 
July 1997 to November 2004.  He claimed that his blood sugar 
was between 1 and 150 before he deployed in October 2001, and 
that the year he was deployed, while taking a different 
medication prescribed by the Army, his blood sugar reached 
350.  He mentioned that within that one year he received 
treatment at Oakdale Hospital, Fort Hunter Leggett Clinic, 
and Fort Lewis.  His records from Oak Valley Hospital in 
Oakdale, California are associated with the claims file, and 
the other identified records are included in the service 
treatment records.  He reported that he never received a 
medical review board, and that the Army kept moving him 
around to "keep [him] under the radar."  The Veteran 
referenced an October 2002 separation examination that is not 
associated with the service treatment records.  He reported 
that after October 2002 he again received his diabetic 
treatment at VA and was re-prescribed Metformin.  He also 
claimed to be prescribed an insulin pump for the past six 
months to one year.  He alleged that his diabetes was 
aggravated during his one year deployment because he could 
not get his medications.  He added that his diabetes 
currently necessitates needs insulin therapy.  

In April 2003, the Veteran reported receiving treatment from 
Fresno VAMC and from Tulare VAMC walk-in clinic from 
September 1996 to the present.  However, the only available 
VA treatment records are from Tulare VAMC dated from June 
2001 to March 2006.  In June 2001 his glucose was 384, but in 
August 2001 his diabetes was well-controlled with Glyburide.  
In November 2002, his blood sugar was 240, and he was 
prescribed an increased dose of Metformin and added 
Glyburide.  The clinician noted that his Metformin 
prescription was written by an outside physician.  An August 
2005 VA treatment record noted that he had non-insulin 
dependent diabetes and that his blood sugar reached 500.  

The Veteran also submitted private treatment records from 
April 2002 to March 2005, which include laboratory results of 
his glucose levels.  

In February and April 2004 VA requested the Veteran's U.S. 
Army National Guard records.  In July 2004 VA requested his 
California Army National Guard records from the Adjutant 
General of the state of California.  In August 2004, the 
Adjutant General's office sent VA all of its service and 
medical records on the Veteran.  These records contained his 
DD-214's, his October 2001 order to active duty, and the 
above mentioned service treatment records.  

In the Veteran's February 2005 notice of disagreement, he 
stated that he did not receive the VCAA notifications or 
notice of his VA examination, which he failed to report to in 
October 2003.  He requested to be rescheduled for an 
examination.  A hypertension examination was completed in 
March 2006, but he has not received a diabetes examination.  

Analysis

In view of the Veteran's contention that he was diagnosed as 
having diabetes in late 1998, possibly during periods of 
ACDUTRA and INACDUTRA, the precise dates of such service must 
be verified.  

Since the Veteran has reported being diagnosed as having 
diabetes in late 1998 at the Tulare VAMC and these records 
are not associated with the claims file, VA should obtain 
these records as well as identified treatment records from 
the Fresno VAMC.  38 C.F.R. § 3.159(c)(1)(2) (2008).  

Thereafter, the RO must schedule a VA diabetes examination.  
The examiner should review the Veteran's claims file and 
ascertain whether his diabetes, which may or may not have 
been diagnosed during a period of ACDUTRA (see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) regarding need for nexus 
opinion) or was aggravated during his active duty from 
October 2001 to October 2002.  The Board notes that temporary 
flare-ups, even in service, are not sufficient to establish 
an increase in severity unless the underlying condition, as 
contrasted to its symptomatology, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 
Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. 
App. 474, 479 (1997). 

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter, since 
he contends that he did not receive 
the earlier VCAA letters.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159.  

2.	The AMC/RO must determine the exact 
dates of the Veteran's periods of 
ACDUTRA and INACDUTRA; obtain his 
Reserve unit records; and secure any 
additional service treatment records 
that may be available.  

3.	All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim 
for service connection for diabetes, 
must be obtained for inclusion in the 
record.  Specifically, the AMC/RO must 
obtain his Tulare VAMC records from 
1998 to June 2001 and from March 2006 
to the present as well as from Fresno 
VAMC from 1998 to the present.  

4.	The Veteran should be scheduled for a 
VA diabetes examination to determine 
the approximate onset date of his 
diabetes and whether it was aggravated 
during his second period of service.  
The claims file should be sent to the 
examiner.

Following a review of the relevant 
medical evidence and the verified 
periods of active duty, ACDUTRA, and 
INACDUTRA in the claims file; 
obtaining a history from the Veteran; 
the clinical examination and any tests 
that are deemed necessary; the 
examiner is asked to address the 
following question:

(a)	I
s it at least as likely as 
not (50 percent or higher 
degree of probability) that 
the Veteran's diabetes began 
during a period of active 
service or ACDUTRA 
(b)	I
s it at least as likely as 
not (50 percent or higher 
degree of probability) that 
the Veteran's diabetes was 
aggravated during his period 
of active service from 
October 2001 to October 2002?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship or a finding of 
aggravation; less likely weighs 
against the claim.  

The clinician is further advised that 
in-service aggravation for legal 
purposes is defined as a worsening of 
the underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide 
a rationale for any opinion provided.  
If the clinician is unable to answer 
any question presented without resort 
to speculation, he or she should so 
indicate.

5.	Thereafter, the Veteran's claim for 
service connection for diabetes must 
be adjudicated on the basis of all of 
the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal 
remains denied, the Veteran must be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is 
returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.





The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).

